DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2013225432 A) (hereinafter JP’432) in view of JP 2009026703 A (hereinafter JP’703) in view of CN 202839892 U (hereinafter CN’892) – translation attached and relied upon below.
With respect to claim 1, JP’432 teaches a battery pack (Figures 1-2) comprising: a plurality of cells (150) comprising electrode terminals (Figure 7, 150a) extending in a first direction; a plurality of heat releasing members (111/112/113) (Figures 1-2); and a restraining unit (101L and 101R) (Figure 6), wherein: each of the plurality of cells (150) includes a pair of planar portions opposed to each other (as illustrated), and the plurality of cells (150) are arranged such that planar portions of each adjacent pair of the cells (150) are in a face-to-face relationship (as illustrated); 
the plurality of heat releasing members (111/112/113) (Figure 4-5 and 8) are disposed intermittently between adjacent pairs of cells (150) along a direction in which the plurality of cells (150) are arranged, and each of the plurality of heat releasing members (111/112/113) juts out from the planar portions of the adjacent cells (150) in regions where the plurality of heat releasing members (111/112/113) are disposed (Figure 4-5 and 8); and
the restraining unit (101L and 101R) includes a pair of restraining members (101L and 101R), the pair of restraining members (101L and 101R) restraining opposite
ends of the plurality of cells (150) arranged with the plurality of heat releasing members (111/112/113) interposed.
JP’432 fails to teach providing a support member supporting the pair of restraining members (101L and 101R).  JP’703 teaches a battery stack comprising a plurality of adjacent pairs of cells (11) (Figure 6) and comprising a support member (21) supporting a pair of restraining members (18 and 19) (as illustrated) in order to restrain the battery pack in accordance with a prescribed restraining pressure (page 11, lines 11-20).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a support member supporting the pair of restraining members (101LR and 101R) in JP’432, as taught by JP’703, in order to restrain the battery pack in accordance with a prescribed restraining pressure.
JP’432 fails to teach wherein each of the plurality of heat releasing members (111/112/113) juts out from the planar portions of the adjacent cells (150) in the first direction.  CN’892 teaches a plurality of cells (Figure 11, 10) comprising electrode terminals (20 & 22) extending in a first direction; and a plurality of heat releasing members/(radiating plates (30)); wherein each of the plurality of heat releasing members/(radiating plates (30)) juts out from the planar portions of the adjacent cells (10) in the first direction in order for the heat to dissipate more effectively.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have each of the plurality of heat releasing members jut out from the planar portions of the adjacent cells in the first direction in the battery pack of JP’432, as taught by CN’892, in order for the heat to dissipate more effectively.
With respect to claim 3, JP’432 teaches wherein each of the plurality of heat releasing members (111/112/113) (Figures 2 and 5) has a greater heat capacity in an intermediate portion of the arranged plurality of cells than at both ends of the arranged plurality of cells, along the direction in which the plurality of cells are arranged – due to the thickness of heat releasing member (113) having a thickness t3 which is greater than a thickness t2 and t1 of heat releasing members  (112) and (111), respectively, as heat releasing member (113) is arranged towards the intermediate portion of the arranged plurality of cells, and heat releasing members (111 and 112) are arranged at both ends of the arranged plurality of cells (see Figures 1-2, 5 and 8).
With respect to claim 6, JP’432 teaches wherein each of the heat releasing members (111/112/113) (Figures 2 and 5) includes a recess/space formed by 110a & 110b (Figure 4) into which the planar portion of one of the cells (150) fits (as in Figure 5), the recess/space formed by 110a & 110b (Figure 4) being formed in a surface thereof (as illustrated) on which the planar portion of the one of the cells (150) abuts (as illustrated).
With respect to claim 7, JP’432 teaches wherein each of the cells (150) is a laminate-type cell including an electrode assembly and a laminate film covering the electrode assembly (Figure 8) (page 3, lines 17-20).
With respect to claim 8, JP’432 discloses all claim limitations as set forth above but fails to teach wherein each of the cells is an all-solid-state cell because the pouch cells of JP’432 contain an electrolytic solution (page 2, line 11-18).  However, JP’703 further teaches wherein each of the cells is an all-solid-state cell using a solid electrolyte (page 12, lines 20-22).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 201222830 A (hereinafter JP’830) in view of JP 2009026703 A (hereinafter JP’703) in view of CN 202839892 U (hereinafter CN’892) – translation attached and relied upon below.
With respect to claim 1, JP’830 teaches a battery pack (Figures 1-2) comprising: a plurality of cells (11) comprising electrode terminals (not shown) extending in a first direction; a plurality of heat releasing members (20); and a restraining unit (60), wherein: each of the plurality of cells (11) includes a pair of planar portions opposed to each other (as illustrated), and the plurality of cells (11) are arranged such that planar portions of each adjacent pair of the cells (11) are in a face-to-face relationship (as illustrated); 
the plurality of heat releasing members (20) are disposed intermittently between adjacent pairs of cells (11) along a direction in which the plurality of cells (11) are arranged, and each of the plurality of heat releasing members (20) juts out from the planar portions of the adjacent cells (11) in regions where the plurality of heat releasing members (20) are disposed (as illustrated); and the restraining unit (60) includes a pair of restraining members (plate (60) at the bottom and plate (60) at the top), the pair of restraining members (60 and 60) restraining opposite ends of the plurality of cells (11) arranged with the plurality of heat releasing members (20) interposed.
JP’830 fails to teach providing a support member supporting the pair of restraining members (60 and 60).  JP’703 teaches a battery stack comprising a plurality of adjacent pairs of cells (11) (Figure 6) and comprising a support member (21) supporting a pair of restraining members (18 and 19) (as illustrated) in order to restrain the battery pack in accordance with a prescribed restraining pressure (page 11, lines 11-20).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a support member supporting the pair of restraining members in JP’830, as taught by JP’703, in order to restrain the battery pack in accordance with a prescribed restraining pressure.
JP’830 fails to teach wherein each of the plurality of heat releasing members (20) juts out from the planar portions of the adjacent cells (11) in the first direction.  CN’892 teaches a plurality of cells (Figure 11, 10) comprising electrode terminals (20 & 22) extending in a first direction; and a plurality of heat releasing members/(radiating plates (30)); wherein each of the plurality of heat releasing members/(radiating plates (30)) juts out from the planar portions of the adjacent cells (10) in the first direction in order for the heat to dissipate more effectively.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have each of the plurality of heat releasing members jut out from the planar portions of the adjacent cells in the first direction in the battery pack of JP’830, as taught by CN’892, in order for the heat to dissipate more effectively.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 201222830 A (hereinafter JP’830) in view of JP 2009026703 A (hereinafter JP’703) in view of CN 202839892 U (hereinafter CN’892), as applied to claim 1 above, and further in view of CN 102315501 A (hereinafter CN’501) (translation attached for each prior art).
With respect to claim 2, modified JP’830 discloses all claim limitations as set forth above but fails to teach wherein the plurality of heat releasing members are disposed such that intervals between the heat releasing members are narrower in an intermediate portion of the arranged plurality of cells than at both ends of the arranged plurality of cells, along the direction in which the plurality of cells are arranged.  CN’501 teaches a battery stack (Figures 10-11) comprising a plurality of battery cells (110) and heat releasing members/(heat dispersing member channels (165)), and teaches wherein the center of the stack releases large amount of heat relative to the ends of the stack and is concerned with dispersing and with dissipating heat away from the central portion of the battery stack rapidly (para. [0073]); and teaches wherein the interval of separation between the heat dispersing member channels (165) in the central region of the battery cell stack (110) is smaller than the separation interval at the ends or edges thereof (as illustrated in Figure 11) in order to uniformly cool the battery stack thereby increasing the life of the battery cell (110) (para. [0092], [0094]-[0095] and [0106]). 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to dispose the plurality of heat releasing members such that intervals between the heat releasing members are narrower in an intermediate portion of the arranged plurality of cells than at both ends of the arranged plurality of cells, along the direction in which the plurality of cells are arranged in modified JP’830, as taught by CN’501, in order to uniformly cool the battery stack thereby increasing the life of the battery cell.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2013225432 A) (hereinafter JP’432) in view of JP 2009026703 A (hereinafter JP’703) in view of CN 202839892 U (hereinafter CN’892 – translation attached and relied upon), as applied to claim 1 above, and further in view of CN 205609622 U (hereinafter CN’622) (see translation).
With respect to claim 4, modified JP’432 discloses all claim limitations as set forth above but fails to teach wherein each of the heat releasing members includes a pair of plates and an elastic body disposed between the pair of plates, the pair of plates respectively placed against respective planar portions of the cells adjacent thereto. CN’622 teaches a battery stack (Figure 1) comprising a plurality of adjacent pairs (1) of battery cells (11), and restraining members (2 and 3), and comprising an elastic member (Figure 1, 6) positioned between two adjacent pairs of plates (5), which plates (5) are positioned between two pairs of batteries (11) (see Figures 1 and 5-7) in order to relieve the cell stack assembly during expansion of the battery caused by load change, and in order to improve the working reliability and safety of the battery module and prolong the service life of the battery module (Abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the heat releasing members in the battery cell stack of modified JP’432 include a pair of plates and an elastic body disposed between the pair of plates, the pair of plates respectively placed against respective planar portions of the cells adjacent pairs of plates, as taught by CN’622, in order to relieve the cell stack assembly during expansion of the battery caused by load change, and to improve the working reliability and safety of the battery module and prolong the service life of the battery module. 
With respect to claim 5, CN’622 further teaches wherein the pair of the plates (5) are disposed between the adjacent two battery assembly predetermined gap in sliding and pressing the corresponding elastic element so as to ease the change of load along the cell stack assembly due to single cell expansion direction, therefore, the plates are “movable” at installation and “immovable” upon installation.  The claim describes operational conditions (i.e. one of the pair of the plates is disposed immovably relative to the restraining member, and the other one of the pair of the plates is disposed movably relative to the restraining member) and do not limit the invented apparatus. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQZd 1429, 1431-32 (Fed. Cir. 1997), see also In re Swinehad, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''Apparatus claims cover what a device is, not what a device does.'' Hewlett-packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP 2114.

Response to Arguments
Objection made to the Drawings has been withdrawn by Examiner due to Applicant’s convincing remarks.
The Double Patenting rejection has been withdrawn by the Examiner due to Applicant’s amendments made to the claims.
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new rejection is set forth above due to Applicant’s amendments made to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							4/27/2022Primary Examiner, Art Unit 1725